Title: Jean David to Thomas Jefferson, 26 November 1815
From: David, Jean
To: Jefferson, Thomas


          
            
              Monsieur
              Richmond  le 26 novembre 1815—
            
            Je ne me Serois pas permis de vous ecrire pour vous offrir mes Services, (ce dont vous auriez été instruit comme tout le monde par la voie des journaux,) Si je n’y avois été encouragé par Mr Girardin; c’est donc Sous Ses auspices que je prends cette liberté.
            il S’agit de la culture de la vigne et de la maniére de faire le vin, choses que je connois parfaitement. Je pense que cette culture Seroit plus avantageuse à la haute virginie, qu’aucune de celles auxquelles on S’y livre. Je Sais que divers essais ont eu lieu, qui n’ont pas repondu aux esperances des entrepreneurs; mais je ne puis penser que ce Soit à cause du Sol ou du climat, je Serois bien plutôt porté à croire que ceux qui dirigeoient ces entreprises n’avoient pas toutes les connoissances necessaires—
            Les vignes Se plaisent beaucoup plus Sur les coteaux que dans les plaines, ce n’est pas qu’elles ne viennent quelquefois très bien dans celles ci; lorsque la qualité du terrein, pierreux  ou Sabloneux, permet aux eaux de S’ecouler; car la vigne ne craint rien tant que d’avoir Ses racines dans un terrein trop humide; elle y perit. et tant par cette consideration, que parceque Sur un coteau, le raisin y murit mieux, on doit preferer cette derniére exposition.
            une autre observation de la plus grande importance, c’est la taille de la Vigne.—
            
            En toscane, par exemple, on fait du très bon et du très mauvais Vin, et cette difference provient essentiellement de la maniére de tailler la Vigne
            Beaucoup de cultivateurs font grimper leurs Vignes Sur des arbres ou Sur des grands echalas, ils en etendent les Sarments au loin, ce qui forme des espéces de guirlandes garnies de grapes de raisin, et une Seule vigne en produira quelquefois 50 livres et même davantage. Le vin que l’on retire de ces grappes est presque toujours detestable; tant parceque la vigne portant trop de fruit, ce fruit est aqueux et Sans goût, que parcequ’etant Suspendu à une trop grande elevation de la terre il n’y murit jamais bien; car la reverberation du sol, qui fait plus que doubler la chaleur, ne s’y fait presque pas sentir.
            Les cultivateurs, au contraire; qui preferent la qualité à la quantité, tiennent leurs vignes basses à environ deux pieds du Sol, les taillant de maniére à ce que chaque ceps ne produise communement que 4 a 5 livres de raisin, lequel Se trouvant alors Succulent et Suffisamment mur, fait de l’excellent vin—
            La fabrication du vin est encore un objet très  essentiel, soit pour le degré de maturité que doit avoir le raisin, le temps qu’il faut donner à la fermentation, la forme et la proprete des usines et des tonneaux &ca &ca—il me faudroit ecrire un livre, Si je voulois entrer dans le detail de tout ce qu’il est necessaire de connoitre pour reussir dans une pareille entreprise; mais je crois vous en avoir dit assez pour que vous puissiez juger Si je connois ou non cette partie—
            Je connois parfaitement aussi la plantation et la culture de l’olivier, ainsi que la maniére de fabriquer l’huile de premiére qualité; mais je ne Sais Si l’olivier pourroit resister aux froids de la virginie. il Se trouve des oliviers en Europe, jusqu’au 44eme degré de latitude, il Seroit bien extraordinaire qu’ils ne puissent pas exister en Amerique au 37eme. L’olivier peut Supporter un froid très fort lorsque l’arbre Se trouve Sec. j’ai vu souvent perir des oliviers par le froid, mais c’est toujours lorsqu’une forte gelée Survient après la pluie, et que l’arbre n’a pas eu le temps de Secher, alors l’ecorce Se gerce et il meurt, ou du moins il faut le couronner, ce qui le retarde de plusieurs années.
            une autre observation qui n’auroit lieu que pour la haute Virginie, c’est que l’olivier aime le voisinage de la mer; on n’en trouve plus, même en Espagne, à trente lieues des côtes. d’après celá quoique je pense qu’il reussirait très bien dans la basse Virginie, il Se pourroit qu’il ne put reussir dans votre proprieté.
            Je vous offre Monsieur mes Services dans toutes les choses auxquelles je puis être propre. vous pensez bien que connoissant à fond la culture de la Vigne et de l’olivier, je dois avoir des notions Sur toutes Sortes de cultures en general et même Sous ce Seul point de vue, je ne vous Serois pas inutile
            Je termine cette longue lettre en vous disant que je desire beaucoup qu’il vous convienne de memployer auprés de vous; permettez moi d’ajouter que l’interet pecuniaire n’est pas le Seul motif de ce desir.
            
              Je vous Salue respectueusement
              
                
                  J. David
                
                
                  care of Doctor Lemosy.—
                
              
            
          
          
            Si vous vous determiniez à planter la vigne, le mois de fevrier prochain, me paroitroit l’epoque la plus convenable dans ce climat, il faudroit alors renoncer pour cette année à faire venir des provins d’Europe, et S’en procurer de quelques unes des plantations existantes, Soit en virginie, dans le Kentuki, en pensilvanie &ca—
            on pourroit ensuite ecrire à temps pour en faire venir de france, de divers bons pays de vignoble, tels que la Bourgogne, le Bordelais, le Languedoc, et la provence, pour les planter lannée d’aprés. je vous conseillerois même d’employer de ces divers plants, pour donner ensuite la preference à ceux qui reussiroient le mieux et donneroient le meilleur vin. peut être Sera ceux que vous aurez pris en Amerique, attendu qu’ils Sont dejá acclimatés &c—
            quant à mon traitement; mes pretentions Sont bien loin d’etre elevées, vous le regleriez vous même Suivant l’utilité que vous retireriez de moi.—
          
         
          Editors’ Translation
          
            
              
                Sir
                 Richmond 26 November 1815—
              
              I would not have permitted myself to write you to offer my services (of which you would have been informed like everybody else through the newspapers), if I had not been encouraged by Mr. Girardin; it is therefore under his auspices that I take this liberty.
              My offer concerns the cultivation of vineyards and the making of wine, topics that I know perfectly well. I think this cultivation would be more beneficial to upper Virginia than any other practiced there. I know that several attempts that have been made did not rise to the expectations of the entrepreneurs, but I cannot believe that the soil or climate are to blame. I would tend rather to believe that the people who were in charge of these enterprises did not have all the necessary knowledge—
              Vineyards do much better on hillsides than in lowlands, although they can do well in the latter, provided that the quality of the terrain, be it rocky or sandy, allows water to drain. Vines fear nothing more than having their roots in overly wet soil; they die there. For this reason, and also because grapes ripen better on a slope, one should opt for this exposure.
              
              Another observation of the greatest importance is the pruning of the vine.—
              In Tuscany, for example, they make both very good and very bad wine, and this difference derives in essence from the manner in which one prunes the vines
              Many cultivators make their vines climb up trees or large stakes. They spread the vine shoots far apart, forming a sort of garland garnished with clusters of grapes, and a single vine will sometimes produce 50 pounds of grapes or even more. The wine produced from these grapes is almost always detestable, because the vine carries too much fruit, which causes the grapes to be watery and tasteless, and also because, being suspended too high above the ground, they never ripen properly, since the reflection from the ground, which almost doubles the warmth, is hardly felt at all.
              Cultivators who, on the contrary, prefer quality to quantity, keep their vines at about two feet from the ground, pruning them in such a way that each vine usually produces only 4 or 5 pounds of grapes, which are accordingly delicious, sufficiently ripe, and make an excellent wine—
              The production of wine is also an essential topic, either because of the degree of maturity grapes must reach or because of the time one must allow for fermentation, the shape and cleanliness of the equipment and barrels, etc., etc. I would have to write a book if I wanted to detail everything one must know to succeed in such an enterprise; but I believe I have said enough for you to judge whether or not I know what I am talking about—
              I am also perfectly knowledgeable about the planting and cultivation of olive trees, as well as the way to manufacture high-quality olive oil; but I do not know whether olive trees could withstand the cold temperatures in Virginia. Olive trees are found in Europe up to the 44th degree of latitude, and it would be surprising if they could not exist in America on the 37th degree. Olive trees can withstand intense cold when they are dry. I have often seen olive trees die from the cold, but it always happens when a strong frost comes after it rains. When the tree has had no chance to dry, the bark cracks and the tree dies, or at least it must be pruned, which sets it back several years.
              Another observation applicable only to upper Virginia is that olive trees like to be close to the sea. They are not found, even in Spain, thirty leagues from the coast. Because of this, even though I think they would do very well in lower Virginia, they may not succeed on your property.
              Sir, I offer you my services for everything for which I am qualified. You may imagine that since I know vineyards and olive trees so well, I must have ideas on all kinds of cultivation in general, and even from this point of view alone, I would not be useless to you.
              I finish this long letter by telling you that I very much hope that it suits you to employ me, and allow me to add that pecuniary concerns are not the only motivation for this desire.
              
                I send you my respectful regards
                
                  
                    J. David
                  
                  
                    care of Doctor Lemosy.—
                  
                
              
            
            
              If you decided to plant vineyards, it seems to me that next February would be the most suitable time in this climate. One would then need to give up on sending for stocks from Europe this year and get them instead from some of the existing plantations, either in Virginia, or in Kentucky, Pennsylvania, etc.—
              
              Afterwards we could write in time to have some sent from France, from various good vine-growing areas, such as Burgundy, the Bordeaux region, Languedoc, and Provence, to plant the following year. I would even advise you to use these various plants to determine the preference you will later give to the ones that excel and produce the best wine. They will perhaps be the ones you have gotten in America, since they are already acclimated, etc.—
              My pretensions as to salary are far from being high; you can adjust it on the basis of my usefulness to you.—
            
          
        